

 
SUPPLEMENTAL SHARE PURCHASE AGREEMENT
 
by and among
 
Yinlong Industrial Co. Ltd.,
 
Tailong Holdings Company Limited
 
Pacific Dragon Fertilizers Co. Ltd.

 
Yu Chang and Xiao Rong Teng

 
Dated as of February 12, 2009
 
 

--------------------------------------------------------------------------------


 
Table of Contents
 
ARTICLE I The Transaction
 
1
1.1
 
Payment of Consideration under this Agreement.
 
1
1.2
 
Form of Payment.
 
1
ARTICLE II Closing
 
1
2.1
 
Closing.
 
1
2.2
 
Deliveries and Proceedings at Closing.
 
2
ARTICLE III Certain Covenants
 
2
ARTICLE IV Representation and Warranties of Seller and the Shareholders
 
3
4.1
 
Organization; Qualification.
 
3
4.2
 
Authorization; Enforceability.
 
3
4.3
 
No Violation of Laws or Agreements.
 
3
4.4
 
Subsidiaries and Investments.
 
4
4.5
 
Shares; Capitalization.
 
4
4.6
 
Records.
 
4
4.7
 
Financial Information.
 
5
4.8
 
Undisclosed Liabilities.
 
5
4.9
 
No Changes.
 
5
4.10
 
Tax Returns; Payment.
 
5
4.11
 
Legal Proceedings.
 
6
4.12
 
Governmental Approvals.
 
6
4.13
 
Compliance with Legal Requirements.
 
7
4.14
 
Labor Relations.
 
7
4.15
 
Environmental Matters.
 
7
4.16
 
Disclosure.
 
7
ARTICLE V Representations and Warranties of the Buyer
 
7
5.1
 
Organization.
 
8
5.2
 
Authorization.
 
8
5.3
 
No Violation of Laws or Agreements; Required Authorizations.
 
8
ARTICLE VI Survival of Representations, Indemnification
 
8
6.1
 
Survival of Representations.
 
8
6.2
 
Indemnification by Seller.
 
8
6.3
 
Indemnification by Buyer.
 
9
6.4
 
Notice of Claims.
 
9
6.5
 
Third-Party Claims.
 
9
6.6
 
Company Liability.
 
9
ARTICLE VII
     
10
Definitions, Construction
 
10
7.1
 
Definitions.
 
10
7.2
 
Construction.
 
12
ARTICLE VIII Miscellaneous
 
13
8.1
 
Further Assurances.
 
13
8.2
 
Notices.
 
13
8.3
 
Currency.
 
14
8.4
 
Jurisdiction; Service of Process.
 
14
8.5
 
Consents.
 
14

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
i

--------------------------------------------------------------------------------


 
8.6
 
Offset.
 
14
8.7
 
Consideration; Recitals; Governing Law.
 
15
8.8
 
Schedules.
 
15
8.9
 
Amendment and Waiver; Cumulative Effect.
 
15
8.10
 
Entire Agreement; No Third-Party Beneficiaries.
 
15
8.11
 
Severability.
 
15
8.12
 
Counterparts.
 
16

 
 
 
 
 
 
 
 
ii

--------------------------------------------------------------------------------


 
Supplemental Share Purchase Agreement
 
This Supplemental Share Purchase Agreement (the “Agreement”), dated as of
February 12, 2009, by and among Yinlong Industrial Co. Ltd., a company organized
under the laws of the PRC (“Seller”), Tailong Holding Company Limited, a company
organized under the laws of Hong Kong (“Buyer”), Pacific Dragon Fertilizer Co.
Ltd. a company organized under the laws of the PRC (the “Company”) (each a
“Party” and collectively the “Parties”) and for purposes of Articles 3, 6 and 8
only, Yu Chang, an individual residing in the PRC (“Mr. Chang”) and Xiao Rong
Teng, an individual residing in the PRC (“Ms. Teng” and together with Mr. Chang
the “Shareholders”).
 
Whereas, the Parties previously entered into that certain Share Purchase
Agreement governed by the laws of China, dated February 12, 2009 (the “Chinese
Agreement”) by and among Seller, Buyer and the Company;
 
Whereas, pursuant to the Chinese Agreement, Buyer agreed to purchase Seller’s
beneficially and legally owned shares in the Company (the “Company Shares”); and
 
Whereas, the Buyer and Seller have, for additional consideration and benefits,
entered into this Agreement to supplement the Chinese Agreement;
 
Now Therefore, in consideration of the premises and agreements set forth herein,
and intending to be legally bound, the Parties hereby agree as follows:
 
Capitalized terms not immediately defined and used in this Agreement are defined
in Article VII.
 
ARTICLE I
The Transaction
 
1.1 Payment of Consideration under this Agreement.  At the Closing, Buyer shall
deliver to Seller the Promissory Note (as herein after defined) for the benefits
described under this Agreement (the “Consideration”).  The payment of this
consideration is subject to the conditions set forth in Article I.  Said
Consideration is in addition to any payment made between the Parties in the
Chinese Agreement.
 
1.2 Form of Payment.  Buyer shall deliver to Seller at the Closing an interest
free promissory note for $6,980,000.00 (the “Promissory Note”) which must be
repaid by December 31, 2009, in substantially the form set forth in Exhibit A.
 
ARTICLE II
Closing
 
2.1 Closing.  The parties shall consummate the payments under this Agreement,
and implementation of terms and conditions for the Company Shares (the
“Closing”) upon the completion of Sections 1.2, 2.1 and 2.2 of the Chinese
Agreement (the “Closing Date”).  The Closing may occur in an office of K&L Gates
LLP or such other time and place as Buyer and Seller may agree in writing.  If
and to the extent the Parties mutually agree, the Closing may take place by
exchange of facsimile or electronic signatures without the necessity for a
physical meeting of the Parties.
 
1

--------------------------------------------------------------------------------


 
(a)          Litigation.  No Legal Requirement shall be in effect that prohibits
or threatens to prohibit the Contemplated Transactions or that would limit or
adversely affect Buyer’s ownership of the Company Shares or control of the
Company.  No Legal Proceeding shall be pending or threatened challenging the
lawfulness of the Contemplated Transactions, seeking to prevent or delay any of
the Contemplated Transactions or seeking relief by reason of the Contemplated
Transactions.  Neither Seller, the Company, nor Buyer shall have received any
claim by any person (written or oral) asserting that any person other than
Seller (i) is the holder or beneficial owner of, or has the right to acquire or
obtain beneficial ownership of, the Company Shares or any equity interest or
right in the Company or the Subsidiaries, or (ii) has any Encumbrance on or
Security Rights in the Company Shares.
 
2.2 Deliveries and Proceedings at Closing.
 
(a) Deliveries by Seller.  Seller or Company shall deliver to Buyer at the
Closing:
 
(1) share certificate representing the amount of the shares Buyer shall own as
provided hereunder and under the Chinese Agreement, which certificate shall be
properly endorsed by the Company in accordance with Chinese law and indicated by
identifying Buyer as the sole holder of the shares of Company;
 
(2) shareholders' or board resolutions of the Company and Seller approving the
contemplated transactions contemplated under this Agreement and the Chinese
Agreement;
 
(3) the approval documents issued by the competent government body approving the
Chinese Agreement, the Company’s amended articles of association, including the
letter of approval and approval certificate indicating the approval of competent
government body for the conversion of the Company into a wholly-owned foreign
enterprise with Buyer as the sole shareholder, and the updated business license
of the Company issued by the relevant company registry;
 
(b) Deliveries by Buyer.  Buyer shall deliver or cause to be delivered to Seller
at the Closing, the Promissory Note.
 
ARTICLE III
Certain Covenants
 
Tax Matter - Mutual Cooperation.  Buyer and Seller shall each assist the other,
and Buyer shall cause the Company to assist Seller, as may reasonably be
requested by any of them with the preparation of any Tax Return, any Tax audit,
or any judicial or administrative proceedings relating to any Tax.  In addition,
each party shall retain and provide the other with any records or information
that may be relevant to such Tax Return, Tax audit, proceeding or
determination.  The party requesting assistance under this Section shall
reimburse the party providing assistance for direct expenses incurred in
providing such assistance.
 
2

--------------------------------------------------------------------------------


 
ARTICLE IV
 
Representation and Warranties of Seller and the Shareholders
 
Seller and the Shareholders jointly and severally represent and warrant to Buyer
as set forth in this Article IV.
 
4.1 Organization; Qualification.  Each of Seller and the Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation.  Each of Seller and the Company has the
corporate power and authority to operate, own and lease its properties and carry
on its business as now conducted.  Each of Seller and the Company has the
absolute and unrestricted power, authority and capacity to enter into this
Agreement and the Other Agreements to which it is or is to become a party and
perform its obligations under this Agreement and such Other Agreements.  The
Company is duly qualified and in good standing and is duly authorized to
transact business.  Copies of the Governing Documents of the Company, which have
been delivered to Buyer, are complete and correct.
 
4.2 Authorization; Enforceability.  This Agreement and each Other Agreement to
which Seller, the Company or the Shareholders is a party have been duly executed
and delivered by such party and constitute the legal, valid and binding
obligations of such party, enforceable against it in accordance with their
respective terms.  Each Other Agreement to which either Seller, the Company or
the Shareholders is to become a party, when executed and delivered by such
party, shall constitute the legal, valid and binding obligation of such party,
enforceable against it in accordance with the terms of such Other
Agreement.  Each of Seller, the Company and the Shareholders has duly and
validly authorized this Agreement and the Other Agreements to which it is or is
to become a party and all of the Contemplated Transactions to be taken by it.
 
4.3 No Violation of Laws or Agreements.  To the knowledge of the Seller and the
Shareholders, the execution and delivery of this Agreement and the Other
Agreements and the consummation and compliance with the Contemplated
Transactions by Seller and the Company shall not, directly or indirectly (with
or without notice or the lapse of time or both):


(a) contravene, conflict with, or result in a violation of any provision of the
Governing Documents of Seller or the Company or the resolutions adopted by the
Board or Directors or stockholders of Seller or the Company;
 
(b) contravene, conflict with, result in a breach of, constitute a default or an
event of default under, give any person the right to consent, approve or
terminate (including the right to consent, approve or terminate upon a change of
control or deemed assignment), or give to any person the right to cause any of
the foregoing with respect to, any asset or Liability of Seller or the Company;
 
(c) accelerate, alter, cause the maturation of or create any Liability of Seller
or the Company or give to any other person the right to cause any of the
foregoing, or give any person any rights or remedies against Seller or the
Company;
 
3

--------------------------------------------------------------------------------


 
(d) alter, diminish or result in the termination, revocation, suspension,
cancellation, withdrawal or loss of any asset of Seller or the Company, or
create any rights or assets in any other person that may be adverse to the
Company;
 
(e) violate, or give any person the right to obtain any relief or exercise any
remedy under, any Legal Requirement to which Seller or the Company is subject,
or by which any of their respective assets may be bound or affected, or give any
person the right to challenge any of the Contemplated Transactions;
 
(f) cause Buyer or the Company to become subject to or liable for any Tax or
cause any asset of the Company to be reassessed or re-valued by any taxing
authority or other Governmental Body; or
 
(g) result in the creation or imposition of any Encumbrance or Security Right
upon the Company Shares, equity or asset of Seller or the Company, give rise to
any rights or Liabilities under any Security Rights in the Company Shares or
other equity in the Company, or give to any other person any interest or right
in any Company Shares, equity or asset of Seller or the Company.
 
4.4 Subsidiaries and Investments.  To the knowledge of the Seller and the
Shareholders, the Company does not own, nor has it ever owned, any equity
interest in any corporation, partnership, limited liability company, joint
venture or other entity.  The Company is not a party to any contract to acquire
any equity or other securities of any other person or ownership interest in any
other business.
 
4.5 Shares; Capitalization.  To the knowledge of the Seller and the
Shareholders, all of the Company Shares are owned of record, legally,
beneficially and exclusively by Seller and Seller holds the exclusive right and
power to vote the Company Shares.  The Company Shares are free and clear of any
and all Encumbrances.  No legend or other reference to any purported Encumbrance
appears upon any certificate representing the Company Shares.  Upon delivery of
the Company Shares, Buyer will acquire good and valid legal and exclusive title
to the Company Shares, free and clear of any Encumbrances.  No Security Rights
relating to any of the Company Shares or other equity interests of the Company
exist or are reserved or will be created by reason of the Contemplated
Transactions.  No person has an obligation to create or issue any Security
Rights with respect to the Company Shares or other equity of the Company.  The
Company Shares were issued in compliance with all applicable Legal Requirements,
including federal and state securities laws, and all applicable Security Rights.
 
4.6 Records.  To the knowledge of the Seller and the Shareholders, the books of
account and related records of the Company reflect accurately and in detail its
assets, Liabilities, revenues, expenses and other transactions.  The books of
account of the Company have been maintained in accordance with sound business
practices and the requirements of Section 13(b)(2) of the Securities Exchange
Act of 1934, as amended (whether or not the Company is subject to that Section),
including the maintenance of adequate internal controls.  The minute books of
the Company contain accurate and complete records of all meetings held of, and
corporate action taken by, the stockholders, the Board of Directors of the
Company, and committees of the Board of Directors of the Company.  No meeting of
stockholders, the Board of Directors of the Company, and committees of the Board
of Directors of the Company has been held for which minutes have not been
prepared and are not contained in the minute books of the Company.  All minute
books of the Company have been made available to Buyer and, at Closing, will be
in the possession of the Company.
 
4

--------------------------------------------------------------------------------


 
4.7 Financial Information.  To the knowledge of the Seller and the Shareholders,
attached as Exhibit B are the balance sheets and income statements for the
Company at December 31, 2006, December 31, 2007 and September 30, 2008, (the
“Financial Statements”).  The Financial Statements (i) are accurate, correct and
complete in accordance with the books of account and records of the Company,
(ii) have been prepared in accordance with GAAP on a consistent basis throughout
the indicated periods and (iii) present fairly the financial condition, assets
and liabilities and results of operation of the Company at the dates and for the
relevant periods indicated in accordance with GAAP on a basis consistently
applied.  No financial statements of any person other than the Company are
required under GAAP to be included in the Financial Statements.  All references
in this Agreement to “Balance Sheet Date” mean September 30, 2008, and to the
“September 2008 Balance Sheet” mean the Company’s balance sheet as at September
30, 2008.  The Stockholders’ Equity of the Company at September 30, 2008, as
determined by reference to the September 2008 Balance Sheet, was $47,193,891.40.
 
4.8 Undisclosed Liabilities.  To the knowledge of the Seller and the
Shareholders, the Company has no Liabilities except (i) those disclosed on
Schedule 4.9; and (ii) those of the same nature as those set forth on the
September 2008 Balance Sheet that have arisen in the ordinary course of business
of the Company after the Balance Sheet Date, none of which is materially
different in amount as reflected in the Financial Statements (“Post-Balance
Sheet Liabilities”).  All Post-Balance Sheet Liabilities are consistent in
amount and character with past practice and experience.  No Post-Balance Sheet
Liability has had or will have an adverse effect on the business, financial
condition or prospects of the Company.  No Post-Balance Sheet Liability is a
result of a breach of contract or warranty, a tort or infringement, or violation
of any property rights or Legal Requirements.  The Company has not discontinued
any operations, ceased doing business, sold all or substantially all of its
operating assets, operates or formerly operated a business not related to the
business, nor has the Company been involved in any merger, consolidation,
combination, amalgamation, liquidation, division, dissolution proceedings,
bankruptcy or moratorium proceeding at any time.
 
4.9 No Changes.  To the knowledge of the Seller and the Shareholders, since the
Balance Sheet Date, the Company has conducted the Business only in the ordinary
course, consistent with past practice.
 
4.10 Tax Returns; Payment.  To the knowledge of the Seller and the Shareholders,
the Company has filed on a timely basis all Tax Returns that are or were
required to be filed by it under applicable Legal Requirements.  All such Tax
Returns were correct and complete in accordance with applicable Legal
Requirements.  Sellers have delivered to Buyer copies of, and Schedule 4.11
contains a complete and accurate list of all such Tax Returns filed..  The
Company has paid all Taxes that have been required to be paid under applicable
Legal Requirements, including those shown due on the Tax Returns filed by it or
under any assessment received as an adjustment to such Tax Returns.  The Company
is not currently the beneficiary of any extension of time within which to file
any Tax Return.  No claim has been made by a Taxing authority of a jurisdiction
where the Company does not file Tax Returns that the Company is or may be
subject to taxation in that jurisdiction.  Without limiting the foregoing, the
Company has no Liability for any Tax except (i) Taxes disclosed on Schedule
4.11, (ii) Taxes fully reserved on the September 2008 Balance Sheet, and
(iii) Taxes accrued after the Balance Sheet Date that will be fully reserved on
the balance sheet.  Schedule 4.11 identifies the GAAP method of reporting taxes
on the Balance Sheet.
 
5

--------------------------------------------------------------------------------


 
(a) Withholding.  The Company has withheld and paid all Taxes required under
applicable Legal Requirements to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other person.
 
(b) Assessments; Audits.  There is no pending, or, to the knowledge of Seller
and the Company, threatened or anticipated, assessment of any additional Tax
against any member of Seller or the Company for any taxable period.  Seller or
the Company have not waived any statute of limitations in respect of any Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency for any taxable period.  No Tax audit or examination is now pending
or currently in progress with respect to the Company.
 
(c) Other Matters.  The Company is not a party to any income Tax allocation or
sharing agreement.
 
4.11 Legal Proceedings.  To the knowledge of the Seller and the Shareholders, no
Legal Proceeding is pending or threatened against or affecting the Company, any
of the Company’s assets, any of the Company Shares or the Contemplated
Transactions, and there is no basis for any of the foregoing.  No officer,
director, agent, or employee of the Company is subject to any Legal Proceeding
that prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice.  No Legal Requirement shall be in
effect that prohibits or threatens to prohibit the Contemplated Transactions.
 
4.12 Governmental Approvals.  To the knowledge of the Seller and the
Shareholders, Schedule 4.13 identifies all Governmental Approvals that are
material to the Company.  Each Governmental Approval is valid, subsisting and in
full force and effect.  The Company is in full compliance with and has fulfilled
and performed its obligations under each Governmental Approval.  No event or
condition or state of facts exists (or would exist upon the giving of notice or
lapse of time or both) that could constitute a breach or default under any
Governmental Approval.  The Company has no knowledge of and has not received, at
any time, any notice or other communication (whether oral or written) from any
Governmental Body or any other person regarding, any actual, alleged, possible,
or potential (i) violation of or failure to comply with any term or requirement
of any Governmental Approval or (ii) revocation, withdrawal, non-renewal,
suspension, cancellation, termination of, or modification to any Governmental
Approval.  No Legal Proceeding is pending or threatened to revoke, suspend or
modify any Governmental Approval or to deny any renewal of any Governmental
Approval.  All applications required to have been filed for the renewal of any
Governmental Approval have been duly filed on a timely basis with the
appropriate Governmental Bodies.  All other plans, filings, reports,
notifications or other submissions required to have been made with respect to
such Governmental Approvals or filed with any Governmental Body have been duly
made or filed on a timely basis with the appropriate Governmental Bodies.  The
Governmental Approvals identified on Schedule 4.13 constitute all of the
Governmental Approvals necessary to allow the Company to conduct and operate its
business in the manner currently conducted and in accordance with all applicable
Legal Requirements and allow it to own and use its assets in the manner in which
they are currently owned and used.
 
6

--------------------------------------------------------------------------------


 
4.13 Compliance with Legal Requirements.  To the knowledge of the Seller and the
Shareholders, the Company is and has been in full compliance of all Legal
Requirements applicable to the Company.  No event has occurred or condition or
state of facts exists that (with or without notice or lapse of time or both) (i)
may constitute or result in a violation or non-compliance by the Company of any
Legal Requirement, or (ii) may give rise to any Liability on the part of the
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature (including any environmental remedial action).  The Company
has not received any notice or other communication (whether oral or written)
from any Governmental Body or any other person regarding (y) any actual,
alleged, possible, or potential violation of, or failure to comply with, any
Legal Requirement, or (z) any actual, alleged, possible, or potential Liability
on the part of the Company to undertake, or to bear all or any portion of the
cost of, any remedial action of any nature.
 
4.14 Labor Relations.  To the knowledge of the Seller and the Shareholders, the
relations of the Company with its employees are good.  No representation
election, arbitration proceeding, grievance, picketing, labor strike, dispute,
slowdown, lockout, stoppage or other labor trouble is pending or, to the
knowledge of Seller and the Company, threatened against or affecting the
Company.
 
4.15 Environmental Matters.  To the knowledge of the Seller and the
Shareholders, the Seller represents that there are no environmental matters
regarding the Seller or the Company.
 
4.16 Disclosure.  To the knowledge of the Seller and the Shareholders, none of
the representations or warranties of Seller and the Company contained in this
Article IV and none of the information contained in the Schedules referred to in
Article IV is false or misleading in any material respect or omits to state a
fact necessary to make the statements in this Article IV or in the Schedules to
Article IV not misleading in any material respect.  There is no fact known to
either Seller or the Company that has specific application to the Company (other
than general economic or industry conditions) and that materially adversely
affects or, as far as either Seller or the Company can reasonably foresee,
materially threatens, the assets, prospects, financial condition, or results of
operations of the Company that has not been set forth in this Agreement or the
Schedules to this Agreement.
 
ARTICLE V
Representations and Warranties of the Buyer
 
Buyer represents and warrants to Seller as follows:
 
7

--------------------------------------------------------------------------------


 
5.1 Organization.  Buyer is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation.  Buyer has
the corporate power and authority to enter into this Agreement and perform its
obligations under this Agreement.
 
5.2 Authorization.  This Agreement has been duly executed and delivered by
Buyer.
 
5.3 No Violation of Laws or Agreements; Required Authorizations.  The execution
and delivery of this Agreement and the consummation and compliance with the
transactions, terms and conditions of this Agreement by Buyer will not, directly
or indirectly (with or without notice or the lapse of time or both):  violate,
or give any person the right to obtain any relief, or exercise any remedy under,
any Legal Requirement to which Buyer is subject, or by which any of its assets
may be bound or affected, or give any person the right to challenge any of the
Contemplated Transactions.
 
ARTICLE VI
Survival of Representations, Indemnification
 
6.1 Survival of Representations.  All representations, warranties, covenants and
obligations made by any party in this Agreement shall survive the Closing.  Any
limitation or qualification set forth in any one representation and warranty in
Article IV or V shall not limit or qualify any other representation and warranty
in Article IV or V.  The right to indemnification under this Article VI or any
other remedy based on the breach or inaccuracy of any representation or warranty
in Articles IV or V, or breach of, or noncompliance with, any covenant or
obligation in this Agreement will not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the Closing Date, with respect to any such
representation, warranty covenant or obligation.  The waiver by any party of any
condition at Closing of the breach or inaccuracy of any representation or
warranty, or breach of, or noncompliance with, any covenant or obligation, will
not affect the right of such party to indemnification, payment of Damages or
other remedy based on such breach, inaccuracy or noncompliance.
 
6.2 Indemnification by Seller.  Seller, Mr. Chang and Ms. Teng shall indemnify,
defend, save and hold harmless Buyer and its officers, directors, employees,
agents and Affiliates (including, after the Closing, the Company; each, a “Buyer
Indemnitee”) from and against all Damages (collectively, “Buyer Damages”)
directly or indirectly asserted against, imposed upon, resulting to, or incurred
or required to be paid by any Buyer Indemnitee from or in connection with:
 
(a) any breach or inaccuracy of any representation or warranty made by Seller or
the Company in this Agreement (without giving effect to any supplement to the
Schedules), in any supplement to the Schedules, in any certificate or document
delivered by Seller or the Company in connection with this Agreement or any
Other Agreement to which Seller or the Company, or both, is or is to become a
party;
 
(b) any breach or nonperformance of any covenant or obligation made by Seller or
the Company in or in connection with this Agreement or any Other Agreement to
which Seller or the Company, or both, is or is to become a party; or
 
8

--------------------------------------------------------------------------------


 
(c) any investigation, defense, settlement, enforcement, litigation or
prosecution by Buyer, or efforts to obtain relief in connection with, any of the
foregoing or of any of Buyer’s other rights under this Agreement, including any
reasonable attorneys fees incurred in connection with Buyer’s enforcement of
this Agreement or any of Buyer’s remedies relating to this Agreement.
 
6.3 Indemnification by Buyer.  Buyer shall indemnify, defend, save and hold
harmless Seller and its officers, directors, employees, and agents (each, a
“Seller Indemnitee”) from and against any and all Damages (collectively, “Seller
Damages”) directly or indirectly asserted against, imposed upon, resulting to,
or incurred or required to be paid by any Seller Indemnitee from or in
connection with, (i) any breach or inaccuracy of any representation or warranty
made by Buyer in this Agreement or in any certificate or document delivered by
Buyer in connection with this Agreement or any Other Agreement to which Buyer is
a party, and (ii) a breach or nonperformance of any covenant or agreement made
by Buyer in or in connection with this Agreement or in any Other Agreement to
which Buyer is or is to become a party.
 
6.4 Notice of Claims.  If any Buyer Indemnitee or Seller Indemnitee (an
“Indemnified Party”) believes that it has suffered or incurred, or will suffer
or incur, any Damage for which it is entitled to indemnification under this
Article VI, the Indemnified Party shall notify the party or parties from whom
indemnification is being claimed (the “Indemnifying Party”).  This notice shall
specify the factual basis of the claim in reasonable detail in light of the
circumstances then existing.  If any Legal Proceeding is instituted by or
against a third party with respect to which any Indemnified Party intends to
claim any Damages, such Indemnified Party shall notify the Indemnifying Party of
such action or suit.
 
6.5 Third-Party Claims.  The Indemnified Party shall have the right to conduct
and control, through counsel of its choosing, the defense of any third-party
claim, action or suit.  The Indemnified Party may compromise or settle any
third-party claim, action or suit so long as the Indemnified Party gives the
Indemnifying Party advance notice of any proposed compromise or settlement.  The
Indemnified Party shall permit the Indemnifying Party to participate in the
defense of any such claim, action or suit through counsel chosen by the
Indemnifying Party, so long as the fees and expenses of that counsel are borne
by the Indemnifying Party.  If the Indemnified Party permits the Indemnifying
Party to undertake, conduct and control the conduct and settlement of such
claim, action or suit:  (i) the Indemnifying Party shall not permit any
Encumbrance to exist upon any asset of the Indemnified Party; (ii) the
Indemnifying Party shall not consent to any settlement that includes equitable
relief and does not include as an unconditional term of the settlement the
giving of a complete release from Liability with respect to such action or suit
to the Indemnified Party; (iii) the Indemnifying Party shall permit the
Indemnified Party to participate in such conduct or settlement through counsel
chosen by the Indemnified Party (without any Order by any Governmental Body);
and (iv) the Indemnifying Party shall agree promptly to reimburse the
Indemnified Party for the full amount of any Damages including fees and expenses
of counsel for the Indemnified Party.
 
6.6 Company Liability.  After the Closing, the Company shall have no Liability
to Seller for any breach of any representation or warranty made by Seller or the
Company to Buyer in this Agreement, in any certificate or document furnished in
connection with this Agreement by Seller or the Company or any Other Agreement
to which Seller or the Company, or both, is or is to become a party.
 
9

--------------------------------------------------------------------------------


 
ARTICLE VII
Definitions, Construction
 
7.1 Definitions.  The following terms have the meanings specified below or are
defined in the Sections referred to below.  All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP.
 
“Affiliate” means, with respect to any person, any other person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with such person.
 
“Agreement” means this Supplemental Share Purchase Agreement, as it may be
amended from time to time.
 
“Balance Sheet Date” is defined in Section 4.8.
 
“Buyer Damages” is defined in Section 6.2.
 
“Buyer Indemnitee” is defined in Section 6.2.
 
“Chinese Agreement” is defined in the introductory paragraph of this Agreement.
 
“Closing” is defined in Section 2.1.
 
“Closing Date” is defined in Section 2.1.
 
“Company Shares” is defined in the introductory paragraph of this Agreement.
 
“Contemplated Transactions” means the sale and purchase of the Company Shares
and the transactions contemplated by this Agreement and the Other Agreements.
 
“Damage” means any loss, demand, claim, allegation, assertion, action or cause
of action, assessment, damage (including incidental and consequential damages),
deficiency, Liability, cost, expense, diminution of value, fine, penalty,
judgment, award or settlement, whether or not involving a third-party claim,
including reasonable legal fees, interest, and any reasonable amount paid in
investigation, defense or settlement of any of the foregoing.
 
“Encumbrance” means any debt, mortgage, deed of trust, pledge, security
interest, encumbrance, option, right of first refusal, agreement of sale,
adverse claim, easement, lien, lease, assessment, restrictive covenant,
Liability, encroachment, right-of-way, burden or charge of any kind or nature
whatsoever, legal or equitable, or any item similar or related to the foregoing.
 
“Financial Statements” is defined in Section 4.8.
 
10

--------------------------------------------------------------------------------


 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governing Documents” means, with respect to any person who is not a natural
person, the certificate or articles of incorporation, bylaws, formation or
governing agreement and other charter documents or organization or governing
documents or instruments of such person.
 
“Governmental Body” means any court, government, department, commission, board,
bureau, agency, official or other regulatory, administrative or governmental
authority or instrumentality (foreign, federal, state, local or other political
subdivision).
 
“Indemnified Party” is defined in Section 6.4.
 
“Indemnifying Party” is defined in Section 6.4.
 
“Legal Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, suit (whether civil, criminal, administrative, investigative, or
informal) or Order commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator.
 
“Legal Requirement” means any applicable international, multinational, national,
foreign, federal, state, municipal, local (or other political subdivision) or
administrative law, constitution, statute, code, ordinance, rule, regulation,
requirement, standard, policy, guidance, treaty, judgment or Order of any kind
or nature whatsoever including any public policy, judgment or principle of
common law.
 
“Liability” with respect to any person or any property of such person, means any
and all debt, liability or obligation of such person of any nature or kind
whatsoever, whether or not due or to become due, accrued, fixed, absolute,
matured, liquidated, asserted, conditional, secondary, potential, determined,
determinable or contingent and whether or not incurred directly by such person
or by any predecessor of such person, and whether or not arising out of any act,
omission, transaction, circumstance, sale of goods or service, set off,
recoupment, counterclaim or otherwise.
 
“Order” means any award, decision, injunction, judgment, order, ruling, writ,
decree, determination, subpoena, stipulation or verdict entered, issued, made,
or rendered by any court, administrative agency, or other Governmental Body or
by any arbitrator.
 
“Other Agreement” means any other agreement or document contemplated by this
Agreement to be executed and delivered in connection with the transactions
contemplated by this Agreement, including, without limitation, the Chinese
Agreement and the Promissory Note.
 
“party” or “parties” mean a party or the parties to this Agreement.
 
“PRC” means the People’s Republic of China.
 
“person” means and includes a natural person, a corporation, an association, a
partnership, a limited liability company, a trust, a joint venture, an
unincorporated organization, a business, a Governmental Body or any other legal
entity.
 
11

--------------------------------------------------------------------------------


 
“Post-Balance Sheet Liability” is defined in Section 4.9.
 
“Required Authorization” means any registration, filing, declaration,
application or notice to or with any person and any consent, approval, permit,
qualification, waiver, waiting period, authorization, Order or action of or by
any person.  “Required Authorization” shall include any consent, approval,
waiver, authorization or other action required or to prevent any assets or
Liabilities of the Company from being in default, terminating, accelerating,
revoking, suspending, canceling, losing or diminishing in value, changing in any
respect or creating any Liability or giving any person any rights or remedies as
a result of the consummation of the Contemplated Transactions.
 
“Security Right” with respect to any security, means any option, warrant,
subscription right, preemptive right, right to convert or exchange, other right,
proxy, put, call, demand, plan, commitment, agreement, understanding or
arrangement of any kind relating to such security, whether issued or unissued,
or any other security convertible into or exchangeable for any such
security.  “Security Right” includes convertible or exchangeable debt or equity
securities and any right relating to issuance, sale, assignment, transfer,
purchase, redemption, conversion, exchange, registration or voting and includes
rights conferred by statute, by the issuer’s Governing Documents or by contract.
 
“Seller Damages” is defined in Section 6.3.
 
“Seller Indemnitee” is defined in Section 6.3.
 
“Tax” or “Taxes” means (i) all income, profits, franchise, gross receipts,
capital, sales, use, withholding, municipal license (patents), value added, ad
valorem, transfer, employment, social security, disability, occupation,
property, severance, production, excise and other taxes, duties and other
similar governmental charges and assessments imposed by or on behalf of any
government or taxing authority (including interest and penalties thereon and
additions thereto), whether or not disputed, and (ii) any obligations under any
agreements or arrangements with respect to Taxes described in clause (i) above.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to any Tax, including any schedule or
attachment, and including any amendment.
 
“September 2008 Balance Sheet” is defined in Section 4.8.
 
7.2 Construction.  As used in this Agreement, unless the context otherwise
requires:  (i) references to “Article” or “Section” are to an article or section
of this Agreement; (ii) all “Exhibits” and “Schedules” referred to in this
Agreement are to Exhibits and Schedules attached to this Agreement and are
incorporated into this Agreement by reference and made a part of this Agreement;
(iii) ”include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of like import; (iv) the headings of the various articles, sections and
other subdivisions of this Agreement are for convenience of reference only and
shall not modify, define or limit any of the terms or provisions of this
Agreement; (v) “knowledge” of a person means the actual knowledge of such person
and the knowledge that a prudent individual could be expected to discover or
otherwise become aware of in the course of conducting a reasonably comprehensive
investigation concerning the existence of the matters addressed; and (vi) a
“breach” of a representation, warranty, covenant or obligation of this Agreement
or any instrument delivered in connection with this Agreement shall include (A)
a breach or inaccuracy of such representation or warranty, or a breach of, or
noncompliance with, such covenant or obligation, or (B) any claim by any person
or other occurrence or circumstance that is or was inconsistent with such
representation, warranty, covenant or obligation, and the term “breach” means
any such breach, inaccuracy, noncompliance, claim, occurrence or circumstance.
 
12

--------------------------------------------------------------------------------


 
ARTICLE VIII
Miscellaneous
 
8.1 Further Assurances.  After Closing, without further consideration, Seller
shall take or cause to be taken such actions (including the execution,
acknowledgment and deliver of instruments, documents, transfers, conveyances and
assurances) as Buyer may request for the better conveying, transferring,
assigning, delivering, assuring and confirming the Company Shares to Buyer.
 
8.2 Notices.  All notices given or made in connection with this Agreement shall
be in writing.  Delivery of written notices shall be effective:  (i) on the
second business day after the date of mailing, if delivered by registered or
certified mail, postage prepaid, (ii) upon delivery, if sent by hand delivery,
(iii) upon delivery, if sent by prepaid courier, with a record of receipt, or
(iv) on the next day after the date of dispatch, if sent by cable, telegram,
facsimile or telecopy.  All deliveries shall be made to the following addresses:


If to Buyer, to:


Tailong Holding Company Limited
Room 3F No. 11 Building,
Zhonghong International Business Garden, Future Business Center
Chaoyang North Road, Chaoyang District, Beijing, China  100024
Fax:  (86) 10-59621228


with a required copy to:


K&L Gates
1717 Main Street, Suite 2800
Dallas, Texas  75201
Fax:  (214) 939-5849
Attn:  David Luther, Esq.


If to Seller or the Shareholders, to:


Yinlong Industrial Co. Ltd.
No 143 of Ge Xin Street,
Nan Gang District,
Haerbin China
Fax: (86) 451 87965936
 
13

--------------------------------------------------------------------------------



 
with a required copy to:


Yu Chang
No 143 of Ge Xin Street,
Nan Gang District,
Haerbin China
Fax: (86) 451 87965936
with a required copy to:


Xiao Rong Teng
No 143 of Ge Xin Street,
Nan Gang District,
Haerbin China
Fax: (86) 451 87965936
















Notices to the Company shall be addressed in care of Seller before the Closing
and in care of Buyer after the Closing.  Any party may change the address to
which notice (or copies) to it shall be addressed by giving notice of that
change to the other parties in accordance with this Section.
 
8.3 Currency.  All currency references in this Agreement are to United States
dollars.
 
8.4 Jurisdiction; Service of Process.  Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any party in the courts of the State of New York, or, if
it has or can acquire jurisdiction, in the United States District Court for the
District of New York.
 
8.5 Consents.  Each party consents to the jurisdiction of these courts (and of
the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid in such courts. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.
 
8.6 Offset.  Buyer shall be entitled to an offset, setoff or recoup from any
amounts due to Seller from Buyer under this Agreement or under any Other
Agreement against any obligation of Seller to Buyer under this Agreement or
under any Other Agreement.  This Agreement and all the rights and powers granted
by this Agreement shall bind and inure to the benefit of the parties and their
respective successors and permitted assigns.
 
14

--------------------------------------------------------------------------------


 
8.7 Consideration; Recitals; Governing Law.  The parties acknowledge the mutual
receipt and sufficiency of valuable consideration for the formation of the
legally binding contract represented by this Agreement.  That consideration
includes all of the representations, warranties, covenants and obligations
contained in this Agreement.  The recitals set forth at the beginning of this
Agreement are incorporated into this Agreement and made a part of this
Agreement.  This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to its conflict of laws
doctrines.
 
8.8 Schedules.  The disclosures in the Schedules to this Agreement, and those in
any supplement to the Schedules, relate only to the representations and
warranties in the Section of the Agreement to which they expressly refer and not
to any other representation or warranty in this Agreement.  In the event of any
inconsistency between the statements in this Agreement and those in the
Schedules, the statements in this Agreement will control.
 
8.9 Amendment and Waiver; Cumulative Effect.  To be effective, any amendment or
waiver under this Agreement must be in writing and signed by the party against
whom enforcement of the same is sought.  Neither the failure of any party to
exercise any right, power or remedy provided under this Agreement or to insist
upon compliance by any other party with its obligations under this Agreement,
nor any custom or practice of the parties at variance with the terms of this
Agreement, shall constitute a waiver by such party of its right to exercise any
such right, power or remedy or to demand such compliance.  The rights and
remedies of the parties are cumulative and not exclusive of the rights and
remedies that they otherwise might have now or hereafter at law, in equity, by
statute or otherwise.
 
8.10 Entire Agreement; No Third-Party Beneficiaries.  This Agreement and the
Schedules and Exhibits set forth all of the promises, covenants, agreements,
conditions and undertakings between the parties with respect to the subject
matter of this Agreement.  This Agreement supersedes all prior or
contemporaneous agreements and understandings, negotiations, inducements or
conditions, express or implied, oral or written, among the parties.  Except for
the provisions of Sections 6.2 and 6.3 relating to Buyer Indemnitees and Seller
Indemnitees, this Agreement is not intended to confer upon any person other than
the parties any rights or remedies under this Agreement.
 
8.11 Severability.  If any term or other provision of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal or incapable of being
enforced under any applicable Legal Requirement in any particular respect or
under any particular circumstances, then, so long as the economic or legal
substance of the Contemplated Transactions is not affected in any manner
materially adverse to any party, (i) such term or provision shall nevertheless
remain in full force and effect in all other respects and under all other
circumstances, and (ii) all other terms, conditions and provisions of this
Agreement shall remain in full force and effect.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner so that the Contemplated Transactions are fulfilled to the
fullest extent possible.
 
15

--------------------------------------------------------------------------------


 
8.12 Counterparts.  This Agreement may be executed in more than one
counterparts, each of which shall be deemed to be an original but all of which
together shall be deemed to be one and the same instrument.
 
[The remainder of this page intentionally left blank.]
 
 
16

--------------------------------------------------------------------------------


 
The parties, each intending to be legally bound by this Agreement, have executed
this Agreement as of the first date identified in the first sentence of this
Agreement.
 

 
Seller:
 
Yinlong Industrial Co. Ltd.
 
 
 
By:  _______________________________
Name: _______________________________
Title:  _______________________________
          
Buyer:
 
Tailong Holding Company Limited
 
 
 
By:  _______________________________
Name: _______________________________
Title:  _______________________________
         
Company:
 
Pacific Dragon Fertilizer Co. Ltd.
 
 
 
By:  _______________________________
Name: _______________________________
Title:  _______________________________
       
For Purposes of Articles 3, 6 and 8 only:
   
 
 
_________________________________
Yu Chang
         
_________________________________
Xiao Rong Teng
   

 
17

--------------------------------------------------------------------------------


 
 
Schedules and Exhibits
 
Schedule 4.4
 
Required Authorizations
Schedule 4.9
 
Undisclosed Liabilities
Schedule 4.11
 
Tax Returns
Schedule 4.13
 
Government Approvals
     
Exhibit A
 
Promissory Note
Exhibit B
 
Financial Statements

 
18

--------------------------------------------------------------------------------


 
Schedule 4.4
Required Authorizations


[MOFCOM Approvals]
 
 

--------------------------------------------------------------------------------


 
Schedule 4.9
Undisclosed Liabilities
 
 

--------------------------------------------------------------------------------


 
 
Schedule 4.11
Tax Returns
 
 

--------------------------------------------------------------------------------


 
Schedule 4.13
Government Approvals
 
 

--------------------------------------------------------------------------------


 
Exhibit A
Promissory Note
 
 

--------------------------------------------------------------------------------


 
 
Exhibit B
Financial Statements
 
 

--------------------------------------------------------------------------------


 